 517310 NLRB No. 70HONEYWELL, INC.1The name of the Respondent Union has been changed to reflectthe new official name of the International Union.2307 NLRB 278.Honeywell, Inc. and De Sicora and Teamsters LocalNo. 1145, affiliated with International Brother-
hood of Teamsters, AFL±CIO,1Party in Inter-estTeamsters Local No. 1145, affiliated with Inter-national Brotherhood of Teamsters, AFL±CIO
and De Sicora. Cases 18±CA±11465, 18±CA±11608, 18±CB±3020, and 18±CB±3038February 23, 1993ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn April 27, 1992, the National Labor RelationsBoard issued a Decision and Order in this proceeding,
adopting the judge's decision which found that Honey-
well violated Section 8(a)(1) and (2) of the Act and
that the Union violated Section 8(b)(1)(A) and (2) of
the Act by agreeing to accrete nonunion salaried tech-
nicians into the production and maintenance bargaining
unit and by attempting to implement an arbitration
award which found the technicians to be included in
the unit.2Thereafter, on June 15, 1992, the GeneralCounsel filed a motion for reconsideration. On June
23, 1992, the Respondent Union filed a motion for re-
consideration and a memorandum in response to the
General Counsel's motion for reconsideration. The Re-
spondent Honeywell filed a memorandum in response
to the two motions for reconsideration, and the Inter-
national Brotherhood of Teamsters, AFL±CIO filed aposition statement as an amicus curiae in support of
the Respondent Union's motion for reconsideration.In its motion, the Union requests that the Board re-consider its Order and enter a decision consistent with
the arbitrator's determination that the 13 technician po-
sitions involved are production positions covered by
the collective-bargaining agreement. The Union argues,
as it did in its exceptions, that the primary issue is not
accretion but work assignment and that the arbitrator
found that it was a violation of the collective-bar-
gaining agreement between Honeywell and the Union
to assign production work to nonbargaining unit em-
ployees without first posting those jobs as required by
the contract. Accordingly, the Union argues that the
award does not require the accretion of salaried techni-
cians into the bargaining unit and that the Board
should defer to the award. Further, the Union argues
that the record clearly indicates, contrary to the find-
ings of both the Board and the judge, that the positions
involved are production positions and not research and
development positions and that production work, based
on a long line of arbitration awards between the par-ties, is bargaining unit work. In its memorandum, Hon-eywell also argues that the arbitrator found that the
work in question was production work covered by the
collective-bargaining agreement between the parties
and that the issue in this case involves work assign-
ment and not accretion.In his motion, the General Counsel requests that theBoard reconsider its remedial order so as to extend the
remedy to any technicians who were laid off as a re-
sult of the unlawful accretion. Because of the unlawful
accretion, Respondents took the position that the sala-
ried technicians would be eligible to perform the work
only if they agreed to be in the unit and to be covered
by the contract's union-security clause. They declined,
the work was given to unit employees, and the techni-
cians were laid off. Accordingly, the General Counsel
argues, they should be reinstated and made whole. The
General Counsel acknowledges that, at the time of the
hearing, such layoffs had not yet occurred but argues
that, since the hearing, several technicians have been
laid off as a result of the accretion. The General Coun-
sel notes that complaints have been issued with respect
to two such employees, and that further unfair labor
practice charges alleging more layoffs were filed on
May 22, 1992. The General Counsel contends that de-
termining the identity of these employees and their
backpay entitlement in this case (i.e., in the compli-
ance stage) would eliminate the time and expense of
litigating the outstanding complaints.The General Counsel further asserts that employ-ment agency employees were subjected to similar treat-
ment. Thus, the General Counsel requests that the
Union be required to make whole, jointly and severally
with Honeywell, the employment agency employees,
who were denied permanent employment as a result of
the unlawful accretion.Both Honeywell and the Union oppose the GeneralCounsel's motion, arguing that the judge's remedy
should be reversed, not expanded.We find no merit in the Union's motion, which reit-erates the arguments made in its exceptions and con-
sidered and rejected by the Board. We find merit, how-
ever, in the General Counsel's argument that any tech-
nicians who may have been denied transfers and laid
off as a result of the unlawful agreement between Hon-
eywell and the Union to accrete salaried technicians
are entitled to reinstatement and a make-whole remedy.
As the General Counsel notes, extending the remedy in
the instant case to those employees injured as a direct
result of the unlawful accretion would eliminate the
additional litigation of outstanding complaints alleging
such layoffs. Further, the parties may introduce at the
compliance stage evidence that may be relevant to the 518DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3To the extent that employment agency employees suffered anemployment loss because of the unlawful accretion, a make-whole
order for them is also appropriate.4The Board with judicial approval has imposed joint and severalliability where both the employer and the union contributed to the
discrimination. Pacific Coast Utilities Services, 238 NLRB 599(1978), enfd. 638 F.2d 73 (9th Cir. 1980); Sargent Electric, 209NLRB 630 (1974). In the instant case, both the loss of permanent
positions by employment agency employees and any denial of trans-
fers and layoffs of technicians are the direct result of the unlawful
conduct of Honeywell and the Union.5If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''appropriateness of the reinstatement and backpay por-tions of the remedy.3Accordingly, we order that the Union's motion forreconsideration is denied as lacking in merit and con-
taining nothing not previously considered. We further
order that the General Counsel's motion for reconsid-
eration is granted, and that Honeywell is required to
reinstate, and, jointly and severally with the Union, is
required to make whole those technicians, if any, who
were denied transfers and laid off as a result of the un-
lawful accretion as well as those employment agency
employees who were denied permanent employment as
a result of the unlawful accretion.4Backpay is to becomputed in the manner prescribed in F.W. Wool-
worth Co., 90 NLRB 289 (1950), with interest to becomputed in accordance with the Board's decision in
New Horizons for the Retarded, 283 NLRB 1173(1987).ORDERThe National Labor Relations Board orders thatA. Respondent Honeywell, Inc., Minneapolis, Min-nesota, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Entering into any agreement with TeamstersLocal No. 1145, affiliated with International Brother-
hood of Teamsters, AFL±CIO regarding the accretion
of Solid State Electronics Center (SSEC) employees
into the Teamsters bargaining unit unless and until
such time as a majority of SSEC employees in an ap-
propriate bargaining unit have selected the Union as
their collective-bargaining representative.(b) Implementing any arbitrator's award requiringthe accretion of SSEC employees into the Teamsters
bargaining unit.(c) Threatening SSEC employees with discharge inthe event they refuse to become members of the Team-
sters collective-bargaining unit.(d) Failing and refusing to hire certain employmentagency employees as permanent Honeywell employees.(e) Denying transfers to and laying off SSEC em-ployees as a result of any agreement with Teamsters
Local No. 1145 accreting SSEC employees into the
Teamsters bargaining unit.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of
their rights guaranteed to them under Section 7 of the
Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Rescind the unlawful agreement with the Unionregarding the accretion of SSEC employees into the
bargaining unit and the implementation of the arbitra-
tor's award requiring such accretion.(b) Hire as permanent Honeywell employees the var-ious employment agency employees who would have
been hired as permanent Honeywell employees, and
make them whole, jointly and severally with the Team-
sters, for any loss of pay or other benefits.(c) Offer to any SSEC employees denied a transferand laid off as a result of the unlawful agreement with
the Teamsters immediate and full reinstatement to their
former jobs or, if those jobs no longer exist, to sub-
stantially equivalent positions without prejudice to
their seniority or any other rights or privileges pre-
viously enjoyed, and make them whole, jointly and
severally with the Teamsters, for any loss of pay or
other benefits.(d) Post at each of its facilities in the Minneapolisarea where notices to employees are customarily post-
ed copies of the attached notice marked ``Appendix
A.''5Copies of the notice, on forms provided by theRegional Director for Region 18, after being signed by
Honeywell's representative, shall be posted by it im-
mediately upon receipt and maintained by Honeywell
for 60 consecutive days in conspicuous places includ-
ing all places where notices to employees are custom-
arily posted. Reasonable steps shall be taken by Hon-
eywell to ensure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps Honeywellhas taken to comply.B. Respondent Teamsters Local No. 1145, affiliatedwith International Brotherhood of Teamsters, AFL±
CIO, its officers, agents, and representatives, shall1. Cease and desist from
(a) Entering into any agreement with Honeywell,Inc. regarding the accretion of SSEC employees into
the Teamsters bargaining unit unless and until such
time as a majority of SSEC employees in an appro-
priate bargaining unit have selected the Union as their
collective-bargaining representative. 519HONEYWELL, INC.6See fn. 5.(b) Implementing any arbitrator's award requiringthe accretion of SSEC employees into the Teamsters
bargaining unit.(c) In any like or related manner restraining or co-ercing employees in the exercise of their rights guaran-
teed to them under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Rescind the unlawful agreement with Honeywellregarding the accretion of SSEC employees into the
bargaining unit and the implementation of the arbitra-
tor's award requiring such accretion.(b) Make whole, jointly and severally with Honey-well, the various employment agency employees who
would have been hired as permanent Honeywell em-
ployees for any loss of pay or other benefits, with in-
terest.(c) Make whole, jointly and severally with Honey-well, any SSEC employees denied transfers and laid
off as a result of the unlawful agreement with Honey-
well for any loss of pay or other benefits, with interest.(d) Post at its union offices and on each of its in-plant bulletin boards at Honeywell facilities in the
Minneapolis area where notices to members are cus-
tomarily posted copies of the attached notice marked
``Appendix B.''6Copies of the notice, on forms pro-vided by the Regional Director for Region 18, after
being signed by the Teamsters' representative, shall be
posted by it immediately upon receipt and maintained
by the Union for 60 consecutive days thereafter. Rea-
sonable steps shall be taken by Honeywell and the
Union to ensure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Union
has taken to comply.APPENDIX ANOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
enter into any agreement with Team-sters Local No. 1145, affiliated with International
Brotherhood of Teamsters, AFL±CIO whereby it is
agreed that Solid State Electronics Center employees
will be accreted into the existing Teamsters bargaining
unit, unless and until such time as a majority of SSEC
employees in an appropriate bargaining unit have se-
lected Teamsters Local No. 1145 as their collective-
bargaining representative.WEWILLNOT
implement or enter into any agree-ment with Teamsters Local No. 1145 to implement any
arbitrator's award requiring the accretion of SSEC em-
ployees into the Teamsters bargaining unit.WEWILLNOT
threaten employees with discharge ifthey refuse to agree to be included within the Team-
sters bargaining unit.WEWILLNOT
delay the permanent hiring of anyemployment agency employees.WEWILLNOT
deny transfers to or lay off any SSECemployees as a result of any agreement with Teamsters
Local No. 1145 accreting SSEC employees into the
Teamsters bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce our employees in the exercise
of the rights guaranteed them by Section 7 of the Act.WEWILL
rescind any agreements we have enteredinto with Teamsters Local No. 1145 regarding the
accreting of SSEC employees into the Teamsters bar-
gaining unit.WEWILL
permanently hire any employment agencyemployees who would otherwise have been hired as
Honeywell employees, and make them whole, jointly
and severally with the Teamsters, with interest, for any
loss of pay or benefits.WEWILL
offer any SSEC employees who may havebeen denied a transfer and laid off as a result of any
agreement with Teamsters Local No. 1145 accreting of
SSEC employees into the Teamsters bargaining unit
immediate and full reinstatement to their former jobs
or, if those jobs no longer exist, to substantially equiv-
alent positions, without prejudice to their seniority or
any other rights or privileges previously enjoyed, andWEWILL
make them whole, jointly and severally withTeamsters Local No. 1145, for any loss of pay or ben-
efits, less any net interim earnings, plus interest.HONEYWELL, INC. 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIX BNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
enter into any agreement with Honey-well, Inc. whereby it is agreed that Solid State Elec-
tronics Center employees will be accreted into the ex-
isting Teamsters bargaining unit, unless and until such
time as a majority of SSEC employees in an appro-
priate bargaining unit have selected Teamsters LocalNo. 1145, affiliated with International Brotherhood ofTeamsters, AFL±CIO as their collective-bargaining
representative.WEWILLNOT
implement or enter into any agree-ment with Honeywell, Inc. to implement any arbitra-
tor's award requiring the accretion of SSEC employees
into the Teamsters bargaining unit.WEWILLNOT
in any like or related manner restrainor coerce our employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
rescind any agreements we have enteredinto with Honeywell, Inc. regarding the accreting of
SSEC employees into the Teamsters bargaining unit.WEWILL
make whole, jointly and severally withHoneywell, Inc., any employment agency employees
who would otherwise have been hired as Honeywell
employees, for any loss of pay or benefits, with inter-
est.WEWILL
make whole, jointly and severally withHoneywell, Inc., any SSEC employee denied a transfer
and laid off as a result of any agreement with Honey-
well, Inc. accreting SSEC employees into the Team-
sters bargaining unit for any loss of pay or benefits,
less any net interim earnings, plus interest.TEAMSTERSLOCALNO. 1145